United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2536
                                   ___________

Maurice John Gates,                    *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
City of Lebanon, Missouri; Stanley H. *
Allen; Robert Brown; Bill Wheeler;     * [UNPUBLISHED]
David Troutman; Joseph Knapp; Sam *
Mustard,                               *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: February 2, 2011
                                Filed: February 10, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Maurice Gates appeals the district court’s1 adverse grant of summary judgment
in his employment discrimination action. After careful de novo review, see Murphy
v. Mo. Dep’t of Corr., 372 F.3d 979, 982 (8th Cir. 2004), this court concludes that
summary judgment was proper. Defendants presented a valid, nondiscriminatory


      1
        The Honorable Ortie D. Smith, United States District Judge for the Western
District of Missouri.
reason for Gates’s termination – he had exhausted his Family and Medical Leave Act
(FMLA) leave, and had not provided documentation required by City policy to be
allowed to return to work – and the record reveals no triable issue of fact on whether
that reason was a pretext for unlawful discrimination. See Putnam v. Unity Health
Sys., 348 F.3d 732, 736 (8th Cir. 2003). Gates also presented no trialworthy issue on
his claim that defendants interfered with his FMLA rights, because each of his FMLA
requests was granted. See Stallings v. Hussmann Corp., 447 F.3d 1041, 1050-51 (8th
Cir. 2006) (FMLA interference claim requires proof of entitlement to benefit denied).

      This court affirms. See 8th Cir. R. 47B. The pending motions are also denied.
                       ______________________________




                                         -2-